Baldwin, J.
It became important during the trial for the plaintiff to prove the date when Leonard E. Madison, who had been a soldier during the civil war in a Massachusetts regiment, was discharged from the service. For this purpose a certificate was offered in evidence, dated in 1884, from the Adjutant General of Massachusetts, under the seal of his department, that this name was borne upon the muster roll of a certain Massachusetts regiment, and which gave the date of enlistment and discharge, both being in the year 1865. This paper was properly excluded. It was not a copy of a record, but at most only an unsworn statement of certain of the contents of a record, and would have been inadmissible, even had it been properly authenticated.
*462The finding states that Artemas Bennett resided in Ellington during 1858, 1859, and 1862, and during part of each of the years 1860, 1861, 1863, 1865, 1866, and 1867, and that during some of the years intervening between 1860 and 1868 he voted there; but that he never had the continuous residence in the town for six years, which was necessary to give him a settlement. The plaintiff, in order to show that his residence there was continuous for six jmars, offered in evidence the original official registrars’ lists of the electors of the town for 1861, 1862, 1863, and 1864, which were also used as check lists at the April elections in those years. Each of these contained Bennett’s name, and it was checked on each to denote that he had voted. The plaintiff also offered, for the same purpose, papers which it claimed to be the official registrars’ lists of electors for 1866 and 1867, on which his name also appeared, and had been cheeked. They were found among the papers of the town, but bore no official attestation or signatures, nor was there any other proof that they were part of the town files or records. The documents thus offered were all excluded.
The four original registrars’ lists were competent evidence that Bennett was an elector and voted as such for four consecutive years. They were records of those facts, made by public officers in the course of their official duty, under a law which required such lists to be kept on file in the town clerk’s office, and carefully preserved. Public Acts of 1860, p. 39, § 8, Hyde v. Brush, 34 Conn., 454. Neither registry as an elector, nor the exercise as such of the right of suffrage, is conclusive evidence of domicil; but it tends to prove it, and may be shown by record entries. The ruling of the trial court was doubtless based on the case of New Milford v. Sherman, 21 Conn., 101, 112; but the observation there made with respect to a similar question cannot be supported on principle.
The finding as to the papers offered as the lists of 1866 and 1867 is not entirely explicit. If they were found among the papers of the town, in the town clerk’s office, under such circumstances as to indicate that they were the original lists, *463left there on file, they should have been received, although bearing no official signatures or authentication. The omission of the proper attestation renders it less easy to identify the documents, but does not destroy their character as records, when shown to be such by other proof.
The same considerations apply to the ruling of the trial court in excluding a book found among the records of the town, which contained an entry, neither dated nor signed, of the admission of Bennett as an elector of the town on April 6th, 1858. If this book was an original record, it should have been received in evidence; and in determining whether it was such, its general appearance, the place where it was found, and the length of time during which it was known to have been there, were all matters entitled to weight. If the entries looked as if they had been made by public officials, contemporaneously with the facts which they recorded, the book would be supported by the ordinary presumptions attaching to ancient documents, which have been in existence for thirty years.
None of the other exceptions to rulings of the court in respect to the admission of evidence have sufficient foundation to justify their discussion.
There is nothing in the subordinate facts that are found, under either count, that is inconsistent with the ultimate conclusion that there had been no sufficient length of residence in the defendant town, by either of the paupers in question, to confer a settlement.
Final judgment in the Court of Common Pleas was rendered on July 3d, 1895, and a request was filed within two weeks for a special finding, upon which to base an appeal. The plaintiff asked for the incorporation in this finding of certain facts, which it claimed to have been proven, and among others, that Leonard E. Madison was born in Ellington, and not before 1849, that being a condition of things upon which a certain claim of law was predicated. A finding was subsequently made, in which these claims of fact were stated to be not proven, and the plaintiff then filed ex*464ceptions, and asked to have the evidence bearing upon them certified as a part of the record. This was refused.
In the opinion of a majority of the court, it was properly refused, because the facts on which the judgment of a trial court is founded, cannot be retried here on appeal. Styles v. Tyler, 64 Conn., 432; Curtis v. Bradley, 65 id., 99, 104. This being so, the failure of the Court of Common Pleas to certify the evidence is not ground for a new trial.
That no error was thus committed is also my own opinion; but only because' the Act of 1893, upon which the appellant relied, did not contemplate a review on appeal of conflicting evidence upon any point as to which a result had been reached which was not “ clearly against the weight of evidence,” (Public Acts of 1893, p. 319, § 9); and that, if it was claimed that such was the case in regard to the fact in question, this should have been distinctly alleged in connection with the exceptions to the finding and the request to certify.
I concurred in the result reached by the court in Styles v. Tyler, and also in the position that the terms of the Act of 1893 were not such as to require us to determine, upon evidence spread upon the record, questions of pure fact settled by the trial court, and not connected with any questions of law as to the decision of which error was assigned. Styles v. Tyler, 64 Conn., 432, 466. I believe, however, that the legislature could and did by that statute require us to determine, upon such evidence, whether a fact material to the disposition of a question of law, on which error was assigned, had been found clearly against the weight of evidence.
It has been found that the interests of justice require that a power to set aside verdicts rendered against evidence should exist, not only in our courts of original jurisdiction, but in this court. The modern extension of the practice of trying issues of fact to the court, has greatly multiplied the instances in which it is possible that the trial judge may draw erroneous conclusions of fact from the evidence before him. Where this occurs, and the result is that a judgment is rendered which the law, on the facts actually existing, would not warrant, I do not perceive why the legislature may not *465give a remedy by appeal to this tribunal. If the decision of twelve men may sometimes be plainly wrong, I see no reason why the opinion of one man may not be, also. Whether any remedy, offered in this court, is styled an appeal or a motion for a new trial, seems to me quite unimportant. State v. Clerkin, 58 Conn., 98, 102. The Supreme Court of Errors, as I read the Constitution (Art. V., § 2), is one the powers and jurisdiction of which were left to be defined by the General Assembly, and so subject to legislative enlargement or restriction, from time to time; provided only its character, indicated by its name, as the highest court in the State, and as a court of errors, is fully preserved.
If the General Assembly would have a right to give to this court power to set aside the entire judgment of an inferior court, because it was rendered on a finding of facts by the trial judge which was clearly against the weight of evidence, I think it had power to do less, that is, to enlarge the remedy by appeal for errors in law, by requiring us to review the evidence on which the material facts were found, from which were drawn the legal conclusions resulting in the judgment.
To hold otherwise seems to me to be, first, to read into our Constitution a provision which is not to be found there in terms, confining the powers of this court to the redress of errors in law, and then to give to this gloss a very broad in- ! terpretation, which in a corresponding degree narrows the j functions of the legislative department of the government,— i a department which has been thought to possess a jurisdic-: tion more extensive than that usually accorded to that branch in the other States of the Union. Starr v. Pease, 8 Conn., 541; Wheeler's Appeal, 45 id., 306, 315.
For these reasons, while concurring in the judgment of the court in this case, I dissent from the ground on which is based our disposition of the objection made to the refusal of the Court of Common Pleas to certify the evidence as to the place and time of Madison’s birth.
There is no error in respect to the first count; but so much of the judgment as respects the second count is set aside, and a new trial granted as to that count only.
*466In this opinion Andrews, C. J., Torliance and Hamees-LEY, Js., concurred, except as respects that portion in which the views of the writer, differing from the majority of the court, are expressed, as to the ground on which should he placed the disposition of the reason of appeal based on the refusal of the Court of Common Pleas to certify the evidence.
Fenn, J., concurred' in the opinion, and with the views of Judge Baldwin in so- far as they differed from those of the majority of the court.